NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANA DORIS ARIAS-VASQUEZ, ET AL.,                No.    20-70809

                Petitioners,                    Agency Nos.       A201-708-513
                                                                  A201-708-514
 v.                                                               A201-708-515
                                                                  A201-708-516
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 21, 2021**
                             San Francisco, California

Before: WALLACE, BEA, and MURGUIA, Circuit Judges.

      Lead petitioner Ana Doris Arias-Vasquez and her family (collectively, Arias-

Vasquez), natives and citizens of Guatemala, petition for review of the Board of

Immigration Appeals’ (the Board) order summarily dismissing as untimely their

appeal from an Immigration Judge’s removal order. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We deny the petition for review.

      The Board properly dismissed Arias-Vasquez’s appeal as untimely because

the record reflects that the Board received Arias-Vasquez’s notice of appeal almost

three months after the appeal deadline and Arias-Vasquez did not provide any

explanation for the late filing. See 8 C.F.R. §§ 1003.1(d)(2)(i)(G), 1003.38(b)–(c).

      The petition for review is DENIED.




                                         2